179 U.S. 220 (1900)
BALDWIN
v.
MARYLAND.
No. 113.
Supreme Court of United States.
Argued November 16, 1900.
Decided December 3, 1900.
ERROR TO THE COURT OF APPEALS OF THE STATE OF MARYLAND.
*221 Mr. Charles A. Boston for plaintiffs in error.
Mr. Henry Kyd Douglas for defendant in error.
MR. JUSTICE BREWER, after stating the case, delivered the opinion of the court.
The controversy in the case reported in 85 Maryland, 145, was one between the estate of the ward and the State of Maryland. In that case the right of the State to compel a payment by the estate of the ward of taxes levied thereon for the years 1893 and 1894 was settled. The personality of the litigants, the form of the action, do not disturb the substantial fact that the controversy was between the estate of the ward and the State of Maryland, and that that controversy was determined in favor of the State. This court declining to disturb the final judgment *222 of the Court of Appeals of the State of Maryland, that controversy is settled and beyond further litigation. The matter has become res judicata between the estate and the State. There is no pretence that the taxes of 1895 stand in any other condition as to matter of fact than the taxes of 1893 and 1894, which were in terms included within the litigation settled by the decision referred to. The ruling therefore, as to the taxes for 1895 comes within the force of that decision, and is determined by the conclusion in respect to the taxes of 1893 and 1894. Johnson Co. v. Wharton, 152 U.S. 252; Last Chance Mining Co. v. Tyler Mining Co., 157 U.S. 683; New Orleans v. Citizens' Bank, 167 U.S. 371.
The controversy, therefore, between the State of Maryland and the estate of the ward having been finally settled in favor of the State, and the only Federal question presented in this case being that already determined as to the right of the State to enforce a tax upon the property of the ward, it is unnecessary to consider the purely local question as to whether a judgment binding the estate binds also the sureties on the guardian's bond. Murdock v. Memphis, 20 Wall. 590; Myrick v. Thompson, 99 U.S. 291, 297; Swope v. Leffingwell, 105 U.S. 3.
The judgment of the Court of Appeals of Maryland is
Affirmed.
MR. JUSTICE WHITE and MR. JUSTICE PECKHAM dissented.